Citation Nr: 1024001	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from November 1950 to 
September 1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2007 rating decision in which the RO, inter alia, 
denied the Veteran's claim for a TDIU.  The Veteran filed a 
notice of disagreement (NOD) in June 2008, and the RO issued 
a statement of the case (SOC) in March 2009.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in April 2009.  

In June 2010, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).

In this case, the Veteran has been granted service connection 
for residuals of cold injuries of the right and left foot 
(each rated as 30 percent disabling), for peripheral 
neuropathy of the right and lower extremities due to cold 
injuries (each rated as 20 percent disabling), for bilateral 
hearing loss (10 percent disabling), and for tinnitus (10 
percent disabling); the combined rating is 80 percent.  For 
purposes of determining whether the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) are met, 
disabilities of one or both lower extremities are considered 
one disability.  Hence, the Veteran meets the minimum 
percentage requirements under 38 C.F.R. § 4.16(a).  The 
remaining question, then, is whether the Veteran's service-
connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this case, the record reflects that the Veteran was self-
employed in the heating and air conditioning business from 
1952 to 1989.  The Veteran underwent a VA peripheral nerves 
examination and a VA cold injury protocol examination by two 
different physicians in June 2007.  Based on an examination 
of the Veteran, each physician suggested that the Veteran 
could do sedentary work.  Dr. Mueller (the cold injuries 
protocol examiner) opined that the Veteran was able to drive 
and walk and could "clearly do some kind of sedentary 
activity."  Dr. Mueller further opined, however, that the 
Veteran could not do any activity involving a lot of walking 
or carrying and could not do any kind of strenuous activity.  
Dr. Spudis (the peripheral nerves examiner) opined that the 
Veteran's disabilities would prevent physical employment but 
that "a desk job is a slight possibility at his age."  The 
Board notes, as mentioned above, that the Veteran's age 
should not be taken into account in determining whether a 
TDIU is warranted; however, his education and work history 
are factors that can be considered.

In his April 2009 substantive appeal, the Veteran stated that 
he was only able to drive a couple of miles to take his wife 
to the grocery store and could not drive on any major 
highways.  He said that he had no feeling in his left foot 
whatsoever.  Furthermore, he said that his condition had 
grown progressively worse since 2007.  

The Board finds that in view of allegations of worsening 
disability since the June 2007 VA examinations, more 
contemporaneous medical findings and opinion are needed to 
resolve the claim on appeal.  See 38 C.F.R. § 5103A (West 
2002); 
38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran 
with a thorough and contemporaneous medical examination); and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
contemporaneous").  Accordingly, the RO should arrange for 
the Veteran to undergo VA examination, by an appropriate 
physician, at a VA medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Asheville VA Medical Center (VAMC) dated through May 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for the Veteran from the Asheville VAMC 
since May 2007, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO/AMC should obtain from the 
Asheville VAMC all records of evaluation 
and/or treatment for the Veteran since May 
2007.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO/AMC should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the individual designated to examine 
the Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether - without regard to any 
nonservice-connected disabilities or the 
Veteran's age - it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service- connected residuals of cold 
injuries and peripheral neuropathy, either 
alone or in concert with other service-
connected disabilities, render him unable 
to obtain or retain substantially gainful 
employment.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should adjudicate the claim for a TDIU in 
light of all pertinent evidence and legal 
authority.  

4.  If the benefit sought on appeal 
remains denied, the RO/AMC must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  
The RO is reminded that this appeal has been advanced on the 
Board's docket.


_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



